                 vcIN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


DAVID MICHON,

                      Plaintiff,

          v.
                                                Case No. 16 C 6104
OFFICER EMILY CAMPBELL
#15492; OFFICER KEITH                     Judge Harry D. Leinenweber
FUELLING #13618; OFFICER
ERIC OLIVER #8377; OFFICER
RICHARD SCOTT #308; and THE
CITY OF CHICAGO,

                     Defendants.



                     MEMORANDUM OPINION AND ORDER

                            I.     BACKGROUND

     This case results from an incident of road rage involving the

Plaintiff, David Michon (“Michon”), and a settling Defendant,

Martin Ugarte.    The police were summoned to break up the fight and

the incident resulted in the Plaintiff’s arrest for battery and

criminal damage to property.          The Plaintiff also sustained a

significant twisting injury to his right knee and lacerations to

his head and face.    Plaintiff was transported several miles to the

8th District Police Station on 63rd Street and St. Louis Avenue.

Approximately, four (4) hours elapsed between Plaintiff’s arrest

and his release from custody.
     When    the       police   approached      him    at    the    scene,    blood    was

dripping into his eyes from his head laceration. Although he asked

for medical treatment at the scene, he was rebuffed by Defendant

Campbell    who    told       him   basically     to    shut       up.      While    being

transported       to    the     station   Plaintiff         twice    asked     Defendant

Fuelling to take him to a hospital.                   He responded, “leave me out

of it.”     At the station Plaintiff had a pronounced limp and was

bleeding from his head.              Fuelling, instead of providing medical

attention, told Plaintiff to clean the blood off his face.                           As he

was doing so he again asked Officers Fuelling, Campbell and an

Officer Oliver to provide him with medical attention.                          All three

laughed at him and Campbell told him that he would be “lost in the

system,” and remain in custody until after New Year’s Day if he

continued to request medical treatment. He remained in the station

for four to five hours while being processed.                        As he was being

released from custody he asked for transport to a doctor one last

time. He was told to “get the fuck out.” He left with his personal

belongings,       which       included    his     wallet     that        contained    some

“twenties.”    He did not have his cell phone because he had left it

in his car which was parked at the scene of the arrest.

     He then walked the 2.2 miles to his car, limping badly.                            He

attempted to board a bus but the driver, seeing him bloody, dizzy,

and limping, drove off.             He looked for a cab but did not see one.


                                          - 2 -
He had blood on his clothes and was still bleeding from his head

and was in extreme pain.    Ultimately, he reached his vehicle and

drove himself to the hospital.

     At the emergency room, x-rays were taken of his knee and his

head was stitched up.    He was given medication for pain, given a

knee wrap, and recommendation at discharge that he use crutches

and be followed up by an orthopedic physician.    Six days later he

was seen by an orthopedic surgeon, Dr. Thangamani who ordered an

MRI of his right knee.   The MRI disclosed a full thickness anterior

cruciate ligament (“ACL”) tear on his right knee along with tears

in his medial and lateral aspects of his right meniscus.    He also

sustained a lesion to his medial femoral condyle.   One month later

Plaintiff had knee surgery.      Even after surgery he is unable to

resume his preinjury work as a union floor layer.      According to

Dr. Thangamani he is a candidate for total knee replacement.

                           II.   DISCUSSION

     This case is before the Court on Plaintiff’s Second Amended

Complaint which is now only against the City of Chicago and four

police officers.    The case has three counts, two against the

officers, including a new one for deprivation of due process, one

for denial of medical care, and a state law count against the City

under the theory of respondeat superior.      Defendants have moved

for summary judgment on all counts. The deprivation of due process


                                 - 3 -
count is based on a state created danger theory and the denial of

medical     care    is   based    on   the   Fourth   Amendment’s   objectively

reasonable standard governing pre-trial detainees.

                          A.     Denial of Medical Care

      The    Seventh      Circuit      has    identified    four    factors   in

determining        whether     the     officers   conduct    was    objectively

unreasonable.       The first is whether the officers had notice of the

arrestee’s medical needs, whether by word or observation.               Second,

the seriousness of the medical need, which alone need not be

objectively serious, but is to be balanced on a sliding scale with

the third factor, the scope of the requested treatment.                Finally,

the forth factor is the police interests, i.e., administrative,

penological, or investigatory concerns.                Williams v. Rodriquez,

509 F.3d 392, 403 (7th Cir. 2007).                In addition, the plaintiff

must show that the defendant’s conduct caused the harm complained

of.   Ortez v. Chicago, 656 F.3d 523, 530 (7th Cir.2011).

      In analyzing the facts of this case, it appears to the Court

that Plaintiff has produced sufficient evidence that the denial of

medical care was objectively unreasonable.                 First, the officers

had notice of his claimed injuries:               He told them over and over

again that he needed medical care, he was bleeding from the head,

and had a noticeable limp.             Think back when watching a football

game, and the star running back limps off the field.                  The first


                                        - 4 -
concern is that he may have suffered a serious knee injury.          The

second factor, the seriousness of the need, was also there.        While

the officers could not reasonably be said to be on notice that he

had suffered a torn ACL, nevertheless the Plaintiff was painfully

limping and was only asking to be taken to a hospital.       He was not

requesting that the police provide him with surgery or a knee

replacement.    Finally, there does not appear to have been a police

interest that would have prevented the transportation to a medical

facility.   The City’s 30(b)(6) witness testified that under the

Department General Orders, an arrestee who requests medical care

is to receive it if not unreasonable.        In addition, the Plaintiff

was being released from custody so there were no safety concerns

to the public.       Finally, there are no claimed administrative

concerns, such as lack of manpower.       So, a trip to the hospital

would not have caused the department undue hardship.

      The final issue is whether the Defendants’ denial of medical

care caused injury to the Plaintiff.      The Defendants make much of

the point that Plaintiff suffered the ACL tear during his scuffle

with Ugarte and that the police did not injure him.         However, as

Plaintiff points out, having to walk 2.2 miles on an injured leg

cannot be said as a matter of law that he suffered no injury

traceable to that walk.    In addition, Plaintiff’s expert witness,

Dr.   Chudik,   an   orthopedic   surgeon,    testified   that   walking


                                  - 5 -
activities accompanied by an ACL tear can lead to meniscus tears,

which the plaintiff did suffer.          Dr. Thangamani, the orthopedist

who performed the knee surgery, testified that while walking 2.2

miles with a torn ACL would not cause the tear but such a walk

“after    a    significant   injury   would   temporarily   exacerbate   the

swelling and pain that he would experience after the injury.”            It

will be up to the jury to determine from the evidence, whether or

to what extent any injury the Plaintiff may have sustained as a

result of the failure to provide the requested medical treatment.

The Motion for Summary Judgment as to the denial of medical care

count with respect to Defendants Campbell, Fuelling, and Oliver is

denied.       However, Defendant Scott is dismissed.        He supplemented

the Motion with his affidavit of non-involvement and the Plaintiff

does not appear to challenge this.

                    B.   The State Created Danger Count

     This is a new count added after the Court ruled on the Motion

to Dismiss.       The state created danger theory is an exception to

the DeShaney v. Winnebago County, 489 U.S. 189, 197 (1989), rule

that there is no affirmative right to governmental protection, and

it is a narrow one.       Doe v. Village of Arlington Heights, 782 F.3d

535, 538 (7th Cir. 2015).        The claim depends on an actual danger

created by the state rather than a potential one and is based on

the due process clause.       Such claims are rare and normally require


                                      - 6 -
that the state actor turn a potential dangerous situation into an

actual dangerous one.        It appears that the paradigm of a state

created danger is the case where the police pick up an obviously

drunk individual who is in a relatively safe area, and then release

him into a known hazardous area.          Paine v. Cason, 578 F.3d 500,

511 (7th Cir. 2012).

     In this case the charge is that the police did not provide

medical care and released him 2.2 miles from his car without

providing transportation, knowing that he needed to recover it.

Plaintiff had the wherewithal to get to his car without having to

walk.   He had money in his pocket.       There were many establishments

along the route where he would have access to a telephone to call

a cab or a friend for a ride.      While the police officers’ actions

appear (at least in Plaintiff’s version which we rely upon in a

summary judgment proceeding) to have been impolite bordering on

boorish, they nevertheless do not rise to the level of a due

process violation.     It should also be recalled that this case

involves the denial of medical care giving rise to a claim under

the Fourth Amendment rather than due process, so that there is

some conflict in providing constitutional protection for the same

conduct   under   separate    constitutional   provisions.    The   court

grants the Motion for Summary Judgment as to the state created

danger claim.


                                  - 7 -
                    C.   Qualified Immunity Claim

     With regard to the qualified immunity claim, the right to

medical care is clearly established.          Paine at 506.   The Court

need not determine whether the state created danger rule was

clearly established under the facts of this case because the court

found that there was no state created danger.

                           III.   CONCLUSION

     The Motion for Summary Judgment on behalf of Defendants

Campbell, Fuelling, and Oliver is denied as to the Denial of

Medical Care Count but is granted on the State Created Danger

Claim.    Summary Judgment is granted in favor of Defendant Richard

Scott on all counts.

     The Plaintiff has lately filed a Motion to Strike some of

Defendants’ Statements of Material Fact.         The Court has read the

Motion and finds that it is moot as to the current summary judgment

motion.   Accordingly, the Motion to Strike is denied.


IT IS SO ORDERED.




                                          Harry D. Leinenweber, Judge
                                          United States District Court

Dated: 1/10/2019

                                  - 8 -
